Appeal from judgment of the Supreme Court, New York County (Luis M. Ñeco, J.), rendered on May 24, 1982, convicting defendant, after trial by jury, of *384robbery in the first degree (two counts), attempted robbery in the first degree (two counts), robbery in the second degree, and sentencing him as a persistent violent felony offender to six concurrent terms of 18 years to life, held in abeyance; motion by assigned counsel to be relieved is granted and the assignment of new counsel directed.
Assigned counsel, in his Anders-Saunders brief (Anders v California, 386 US 738; People v Saunders, 52 AD2d 833) filed in support of his motion to withdraw, gives a procedural statement of the case and an outline of the evidence presented at trial, without any reference to objections raised by the defense or ruled upon by the court. He then states in one conclusory sentence that there are no legal issues for appeal. This is the total discussion and analysis of the issues presented by the 352-page trial transcript.
Counsel, upon such a motion, must set forth the possible issues which are present and indicate why he or she considers them to be without merit. All matters in the record which might arguably support the appeal should be referred to and discussed. There must be a "conscientious examination of the record and the law” (People v Gonzalez, 47 NY2d 606, 611).
Defendant’s pro se supplemental brief, raising possible issues, cannot substitute for the "single-minded advocacy of appellate counsel” (People v Casiano, 67 NY2d 906, 907) and we, therefore, direct the assignment of new counsel to pursue this appeal on behalf of defendant. Concur—Carro, J. P., Asch, Rosenberger, Ellerin and Wallach, JJ.